Citation Nr: 1714501	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  15-00 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision that, in pertinent part, denied service connection for a bilateral hearing loss disability.  The Veteran timely appealed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral sensorineural hearing loss is due to the Veteran's exposure to hazardous noise levels consistent with his duties as a sniper and infantryman, as well as a firearms instructor for a time period when hearing protection was not used during active service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss disability was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a January 2014 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO's attempt to obtain the Veteran's service treatment records in January 2014 was unsuccessful; further attempts to find such records would be futile.  The only service treatment record available is the May 1955 separation examination.  The Veteran reportedly does not have any additional service treatment records in his possession.  He has submitted statements to support his claims.  

All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO has obtained the Veteran's outpatient treatment records, and has arranged for a VA examination in connection with the claim on appeal, a report of which is of record and appears adequate.  The opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, sensorineural hearing loss, as an organic disease of the nervous system, is considered chronic under section 3.309.  See 38 U.S.C.A. § 1101.

The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  
	
The Veteran contends that service connection for a bilateral hearing loss disability is warranted on the basis that he served as a sniper and infantryman during the Korean Conflict, and that he also was a firearms instructor for a period of time when hearing protection was not used.  He reported several incidents of acoustic trauma, and his hearing ability has gotten progressively worse over the years.  His DD Form 214 reflects a military occupational specialty as a light weapons infantryman, and duty assignment to an infantry regiment in Germany.  The Board finds the Veteran's statements to be credible and consistent with the circumstances, conditions, and hardships of service as an infantryman.  38 C.F.R. § 3.303.  Here, military noise exposure has been conceded.  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Furthermore, this is a claim where service treatment records, other than the Veteran's separation examination, are not available and have been found to have been likely destroyed in a fire at the archive.  The Court of Appeals for Veterans Claims (CAVC) has held that when service treatment records are unavailable, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the veteran's exit examination and full Army medical records").

The Veteran's separation examination in May 1955 reveals that the Veteran's hearing was 15/15, bilaterally, for whispered voice.

VA records show that the Veteran complained of a hearing problem in February 2000; and the assessment then was hearing loss.

VA records, dated in November 2008, show an assessment of impaired hearing; and the Veteran was referred for an audiology consultation to obtain hearing aids.  Audiometric testing results in December 2008 were within normal limits for the right ear at 500 hertz, and sharply progressed from mild to severe sensorineural hearing loss at the mid-to-high frequencies; and were within normal limits for the left ear up to 1000 hertz, and progressed sharply from mild to severe sensorineural hearing loss thereafter.

VA records show that a hearing aid evaluation was completed in September 2009, and the Veteran was fitted for hearing aids in November 2009.

During a July 2014 VA examination, the Veteran reported difficulty hearing and reported that he had been issued hearing aids.  The Veteran reported a history of exposure to acoustic trauma in active service during advanced infantry training and sniper training, as well as exposure on one occasion to the firing of a 3.5-inch rocket launcher without hearing protection. The Veteran also reported some exposure to occupational noise when working for an iron works company for three years and as a senior mechanic for a tractor equipment company for 31 years.  His recreational noise exposure included woodworking.

Audiometric testing in July 2014 reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
50
65
70
70
LEFT
20
40
75
80
75

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 64 percent in the left ear.  Here, the July 2014 examiner noted that the Veteran's hearing loss had not existed prior to active service, and indicated that there was no "permanent positive threshold shift" (worse than reference threshold) at any frequency for either ear.  The diagnosis in July 2014 was bilateral sensorineural hearing loss.  Lastly, the July 2014 examiner opined that an etiology opinion concerning the Veteran's current hearing loss disability could not be determined without resorting to speculation, in the absence of his service treatment records.

In a July 2014 addendum, another VA physician reviewed the available medical records and opined that the Veteran's hearing loss was less likely than not caused by or the result of noise exposure during active service.  In support of the opinion, the VA physician reasoned that the Veteran never reported receiving treatment for hearing loss in active service. The VA physician did acknowledge, however, that noise exposure was conceded.  In this regard, the VA physician explained that the current hearing loss was less likely caused or aggravated by noise exposure during his two years of active service, and more likely that it accumulated due to noise exposure and aging in the 59-plus years since his active service.

In this regard, the Board notes that the May 1955 separation examination only contains whispered voice tests, which fail to reveal specific decibel levels; and that the first audiometric testing of the Veteran's hearing post-service was in December 2008-i.e., more than five decades after his separation from active service.  By some medical authorities, auditory decibel thresholds of zero to 20 represent normal hearing, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).
 
In October 2014, the Veteran reported that he was qualified as a small arms weapon instructor; and that he "taught on everything from 45 caliber, air and water cooled 30-caliber machine guns, browning automatic 30-caliber rifles, and 3.5-[inch] rocket launcher[s]-also called a bazooka."  The Veteran recalled one instance when a bazooka was fired in his ear and blood started coming out of his left ear.  The Veteran indicated that a medic stuffed his ear with cotton, and conducted no further examination.  In this regard, the Veteran stated that he "has never been able to hear well after that incident."  The Veteran also reported that he fired weapons without hearing protection, and that his job duties in active service can easily be attributed to the hearing loss that he has now.  He reportedly never complained about his gradual hearing loss until it became apparent as a serious problem in 2007.

With heightened consideration afforded, the Board finds the Veteran's lay statements to be credible for purposes of establishing incidents of acoustic trauma in active service.  He is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991). 

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he was exposed to acoustic trauma in active service during training exercises and as a firearms instructor.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  He also reported hearing difficulties after active service.  This is further corroborated by the July 2014 examiner.

As noted, the Veteran reported being exposed to loud noise during active service, including the firing of a bazooka in his left ear that caused bleeding.  Given the circumstances of the Veteran's duties in service, the Board finds that he likely was exposed to significant levels of hazardous noise during service.  Thus, the Board accepts the Veteran's assertions as credible.  See 38 C.F.R. § 3.303.  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the Board notes that, in the July 2014 addendum, the VA physician acknowledged that the Veteran's current hearing loss pattern is more likely than not a result of accumulated noise exposure and aging; and reasoned that the Veteran never reported receiving treatment for hearing loss in active service.  Obviously, however, the VA physician has not considered the Veteran's subsequent statements of treatment by a medic in active service when the firing of a bazooka in his left ear caused bleeding.  Moreover, the VA physician based an adverse opinion as to causation on the lack of a "permanent positive threshold shift" (worse than reference threshold) at any frequency for either ear, although audiometric testing had not been conducted until December 2008.  Hence, this is an invalid premise or rationale for the opinion.  Thus, the July 2014 addendum lacks probative value.  
The Board takes note of a study commissioned by VA and performed by the Institutes of Medicine of the National Academies entitled Noise and Military Service (IOM study).  Although the IOM study found no support for a theory of delayed onset, the Veteran reported that he experienced high levels of noise in service, an ear injury, and difficulty hearing since that time.  The authors of the IOM study did find that an individual's awareness of the effect of noise on hearing may be delayed when some damage occurs in a young person that progresses with additional exposure and aging.  See Institutes of Medicine of the National Academies, Noise and Military Service, 203-04 (2006).

In essence, the evidence of record reveals that the Veteran's most significant exposure to acoustic trauma occurred during active service, which is consistent with his lay statements.  Accordingly, as the Veteran was exposed to acoustic trauma in active service and there is lay evidence of longstanding difficulty hearing after his discharge, as well as a current diagnosis of bilateral sensorineural hearing loss, service connection is warranted.  

The Board finds that bilateral sensorineural hearing loss had its onset in active service with a continuity of symptoms since service.  Therefore, service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss disability is granted.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


